United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1440
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Clarence Washington

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                           Submitted: October 31, 2022
                             Filed: December 1, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Clarence Washington appeals after he pled guilty to drug and firearm offenses
and failing to appear. The district court 1 imposed a below-Guidelines prison term.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa, now retired, adopting the report and recommendations of the
       Washington entered a conditional guilty plea preserving his right to appeal the
denial of a motion to suppress evidence and his sentence. In counseled and pro se
briefs, Washington argues that the district court erred in denying his motion to
suppress, and that his prison term is substantively unreasonable. Washington also
raises claims of ineffective assistance of counsel and asserts he was sentenced based
on a drug quantity not charged in the indictment.

       To the extent Washington intended to challenge the voluntariness of his guilty
plea based on an assertion that counsel misadvised him as to the sentence he would
receive, the claim is not cognizable in this appeal. See United States v. Foy, 617
F.3d 1029, 1033-34 (8th Cir. 2010) (claim that plea was unknowing or involuntary
not cognizable on direct appeal where defendant failed to move in district court to
withdraw guilty plea). This court declines to address Washington’s remaining
ineffective-assistance-of-counsel claims. See United States v. Ramirez-Hernandez,
449 F.3d 824, 826-27 (8th Cir. 2006) (ineffective-assistance claims are best litigated
in collateral proceedings, where record can be properly developed).

       This court finds no error in the denial of the motion to suppress. See United
States v. Parks, 902 F.3d 805, 812 (8th Cir. 2018) (standard of review). The record
shows that the GPS warrant application contained sufficient information to establish
probable cause. Even if probable cause for issuing the warrant did not exist, it was
objectively reasonable for an officer executing the warrant to have relied in good
faith on the determination that probable cause existed. See United States v. Bradley,
924 F.3d 476, 480-81 (8th Cir. 2019); United States v. Lopez-Zuniga, 909 F.3d 906,
910-11 (8th Cir. 2018). The February 2021 vehicle stop was supported by
reasonable suspicion notwithstanding Washington’s objections to the reliability of
the information supporting the stop. See Kansas v. Glover, 140 S. Ct. 1183, 1188
(2020) (reasonable suspicion is a “less demanding” standard, and can be established
with information that is different in quantity or content than that required for

Honorable Stephen B. Jackson, United States Magistrate Judge for the Southern
District of Iowa.

                                         -2-
probable cause) (citation omitted); United States v. Sanchez, 955 F.3d 669, 674 (8th
Cir. 2020) (reasonable suspicion for traffic stop requires a particularized and
objective basis for suspecting legal wrongdoing); United States v. Shields, 519 F.3d
836, 837 (8th Cir. 2008) (valid arrest warrant for person believed to be vehicle
occupant justifies vehicle stop); cf. United States v. Hensley, 469 U.S. 221, 234
(1985) (investigatory stop justified based on informant’s detailed recounting of
robbery and admission of her involvement in robbery; under circumstances,
information carried enough indicia of reliability).

       The district court did not impose a substantively unreasonable sentence. The
record reflects that the court considered the 18 U.S.C. § 3553(a) factors—including
both aggravating and mitigating factors—and imposed a below-Guidelines sentence.
See United States v. Feemster, 572 F.3d 455, 461-62, 464 (8th Cir. 2009) (en banc)
(appellate court first ensures no significant procedural error occurred, then considers
substantive reasonableness of sentence under deferential abuse-of-discretion
standard); United States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (where court
makes individualized assessment based on facts presented, addressing defendant’s
proffered information in consideration of § 3553(a) factors, sentence is not
unreasonable); United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009) (when
court imposes below-Guidelines sentence, it is “nearly inconceivable” that court
abused its discretion in not varying downward still further). The court has
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
finds no nonfrivolous issues outside the scope of the appeal waiver.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                         -3-